ORDER
This ease came before the Supreme Court on December 12, 1994, pursuant to an order requiring the parties to appear and show cause why the issues raised in plaintiffs appeal should not be summarily decided.
The plaintiff contends that the trial justice erred in granting summary judgment in favor of defendants Sigma-Aldrieh Corporation and Sigma Chemical Company because a genuine issue of fact existed as to whether a hospital employee poured glacial acetic acid into an allegedly defective bottle manufactured by the defendants.
It is well settled that a party opposing a motion for summary judgment may not rely on pleadings. They must affirmatively present evidence by affidavit or otherwise that raises a genuine issue of material fact. Volino v. General Dynamics, 539 A.2d 531, 533 (R.I.1988). After reviewing the record, we are of the opinion that the plaintiff failed to affirmatively produce any evidence to support its contention that an employee transferred the acid into the defendants’ bottle.
Accordingly, after hearing the arguments of counsel and reviewing the memoranda submitted by the parties, this court concludes that cause has not been shown. The plaintiffs appeal is denied and dismissed, and the judgment appealed from is affirmed.